Citation Nr: 9922445	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-15 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rating for arthritis, left knee, 
status post high tibial osteotomy, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, May 1980 to February 1984, and November 1990 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted service connection and assigned 
a 20 percent disability rating for arthritis, left knee, 
status post high tibial osteotomy above.  In subsequent 
rating decisions, the veteran's left knee disability was 
increased to 30 percent, and then 40 percent, each rating 
effective from the date of service connection.  The appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the right testicle was 
not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected left knee disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1883).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
SOC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected arthritis, left knee, 
status post high tibial osteotomy is manifested by complaints 
of constant pain, swelling, and chronic popping, and by 
objective evidence of crepitation and degenerative arthritis 
supported by X-ray findings.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 40 
percent for left knee disability have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5010, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
evaluation for the service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a May 1998 rating decision, 
the RO granted service connection with a 20 percent rating 
for traumatic arthritis, left knee, status post high tibial 
osteotomy, effective February 5, 1998, the date of receipt of 
the veteran's claim.  The RO based its decision in part on 
the veteran's service medical history, which showed that the 
veteran injured his left knee while running in April 1991.  
He underwent arthroscopic left knee surgery in May 1991, with 
a discharge diagnosis of chondromalacia, left medial femoral 
condyle.  In April 1996, the veteran underwent his second 
arthroscopy,  this time to repair a medial meniscal tear.  
The postoperative diagnosis was medial meniscal tear, with 
large chondral defect 2x2 centimeters mediofemoral condyle 
with multiple loose fragments in the knee.  The veteran had a 
third knee operation in December 1997, following arthroscopy 
that showed a very large 3x3 centimeter osteochondral defect 
over the medial femoral condyle.  The operation was a high 
tibial osteotomy of the left knee.  The veteran had a VA 
examination in April 1998 that revealed mild degenerative / 
osteoarthritic changes of the patellofemoral and femorotibial 
joints, and metallic side plates and multiple screws located 
in the proximal tibia due to the osteotomy.  The left knee 
showed no effusion or erythema, and range of motion was 90 
degrees in flexion and 0 degrees in extension, with some 
crepitation on range of motion.      

This 20 percent rating was increased to 30 percent, effective 
February 5, 1998, in an August 1998 rating decision based on 
treatment record evidence from Spencer M. Wheeler, M.D., from 
April to September of 1998 that showed the veteran had 
residual swelling and pain in the left knee since his 
osteotomy.  His left knee pain was focused under the kneecap 
and over the medial femoral condyle, where he has a 
significant defect and Grade III or IV chondromalacia.  He 
stated that he was unable to exercise or do more than simple 
everyday activities due to his knee pain.  His degenerative 
changes were also adjudged to be significant.  The RO 
determined that the veteran's left knee condition was 
analogous to malunion of the tibia and fibula with marked 
knee disability, consistent with a 30 percent rating.  In a 
January 1999 rating decision, the RO increased the rating for 
the veteran's left knee condition from 30 percent to 40 
percent, effective February 5, 1998, based on outpatient 
treatment records from Dr. Wheeler from August 1998 that 
showed the veteran had significant atrophy and pain under the 
kneecap with patellofemoral tracking difficulties.  The 
veteran was fitted with a patella stabilizing brace. 
 
The veteran has appealed the assignment of a 40 percent 
rating for his service connected left knee condition, and 
contends that a higher rating is warranted.  He contends that 
he has chronic left knee pain and with recurrent swelling of 
the knee, use of a knee brace, and that a total knee 
replacement is in his future.  After a review of the records, 
the Board finds that the evidence supports his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1997).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation for the residuals of an injury to the veteran's 
left knee is warranted under DC 5262, the diagnostic code 
used by the RO, the Board will also analyze whether 
compensable evaluations are warranted for any other 
manifestations that may be rated under DC 5256, 5257, 5258, 
5259, 5260, 5261, 5263, as well as 5010.

In the May 1998 rating decision, the RO used DC 5010-5257 and 
assigned a 20 percent rating on the basis of mild limitation 
of motion with crepitation and x-ray evidence of degenerative 
changes.  Under DC 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  

The RO's other basis for the left knee disability rating, DC 
5010, for traumatic arthritis substantiated by X-ray 
findings, is to be rated as degenerative arthritis under DC 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  DC 5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. 
§ 4.59 deem painful a motion of a major joint or group of 
minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under DC 5003.  

In assigning a 30 percent rating in the August 1998 rating 
decision, the RO indicated that it was rating the arthritis, 
status post high tibial osteotomy, as analogous to malunion 
of the tibia and fibula, using DC 5262, as this would provide 
for a higher evaluation for the knee disability.  See 
38 C.F.R. § 4.20, concerning analogous ratings, and 38 C.F.R. 
§ 4.27, concerning the use of diagnostic code numbers.  DC 
5262, for impairment of the tibia and fibula, provides for a 
40 percent rating for nonunion of the tibia and fibula, with 
loose motion, requiring brace.  Malunion of the tibia and 
fibula is rated on the basis of knee or ankle disability, at 
10 percent when slight, 20 percent when moderate, and 30 
percent when marked.  

The current 40 percent rating continued to rate the left knee 
arthritis, status post high tibial osteotomy, by analogy 
under DC 5262.  This rating, which is for nonunion of the 
tibia and fibula with loose motion, requiring a brace, is the 
maximum schedular rating under this diagnostic code.  As 
discussed, the records from Dr. Wheeler reveal that the 
veteran was fitted with a patella stabilizing brace due to 
significant pain and atrophy under the kneecap.       

As discussed above, arthritis is usually rated on the basis 
of limitation of motion under DC 5003.  The evidence on 
record shows that the veteran has degenerative arthritis, 
evidenced by X-ray findings from April 1998 by VA, which is 
causally related to his inservice knee injury.  A compensable 
rating for limitation of flexion under DC 5260 requires 
limitation to 45 degrees.  DC 5261, limitation of leg 
extension, provides for a 10 percent rating for extension 
limited to 10 degrees.  The April 1998 VA examination 
revealed that the veteran's range of motion was limited to 90 
degrees in flexion, and he had 0 degrees in extension, with 
crepitation, of the left knee.  The veteran also complained 
of constant pain and chronic popping of the left knee during 
activities.  The Board thus finds that the veteran's 
arthritic left knee is noncompensable under these limitation 
of motion diagnostic codes.  However, with satisfactory 
evidence of painful motion and x-ray evidence of degenerative 
changes, a 10 percent rating would be assigned under DC 5003.  

The rating decisions of August 1998 and January 1999 indicate 
that the RO, instead of assigning separate ratings under DC 
5010-5003, for the arthritis, and DC 5257, for the 
instability resulting from the osteotomy, has chosen to rate 
the knee disability by analogy under DC 5262 as 30 percent 
and then 40 percent, which would be equivalent to a 10 
percent rating under DC 5010-5003 and a 20 percent, then a 30 
percent, rating under DC 5257.  See 38 C.F.R. § 4.25, 
concerning the combined rating table.  As noted above, 30 
percent would be the maximum rating assignable under DC 5257.  
The veteran has not been prejudiced by this, as the left knee 
disability is the only service-connected disability and this 
would not affect combination of the left knee disability with 
other service-connected disabilities, and the ratings 
assigned are equivalent to what the rating would be if 
separate ratings were assigned for the various manifestations 
of left knee disability under DC 5010-5003 and DC 5257.  
Consequently, the Board will not change the diagnostic codes 
used by the RO.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 is for painful 
motion with any form of arthritis.  

The veteran's present left knee condition has been most 
recently described by VA in the April 1998 VA examination.  
During that examination, the veteran reported daily pain, 
chronic popping and crepitus, as well as significant 
limitations of what he can do with his knee.  He stated that 
the only thing that makes it better is to rest his knee and 
put ice on it.  The knee exhibited some limitation of 
flexion, 90 degrees as opposed to the optimum 140 degrees 
depicted in 38 C.F.R. § 4.71, Plate II.  The radiology 
diagnostic report from this same examination revealed mild 
degenerative / osteoarthritic changes in the left knee, and 
bony hypertrophic of the tibial spines.  The most recent 
treatment records from Dr. Wheeler, from April to September 
of 1998, reveal that the veteran has a limp due to his knee 
pain and continues to receive injections to ease the pain and 
slow the degenerative process. The evidence provided by the 
VA examiner in April 1998, as well as previous and subsequent 
medical records, suggest that the veteran has definite loss 
of function due to pain.  This functional loss due to pain 
has been considered, however, in the RO's assignment of a 40 
percent rating under DC 5262.

The Board notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), and 5263 (genu recurvatum) are not 
applicable.  The presence of ankylosis of the right knee, 
dislocation of semilunar cartilage, or genu recurvatum have 
not been demonstrated.  DC 5259 is also not applicable to 
this case because although the veteran underwent a partial 
meniscectomy in April 1996, the evidence does not show a 
complete removal of meniscal, or semilunar, cartilage.  The 
Board also finds that a separate rating under DC 5257, for 
recurrent subluxation or lateral instability of the knee, is 
not warranted in this case.  The evidence supporting the 40 
percent rating under DC 5262, most notably the need for a 
stabilizing knee brace, includes the consideration of lateral 
instability of the knee.  Therefore, a separate rating under 
DC 5257 would be duplicative and amount to pyramiding.  See 
38 C.F.R. § 4.14.  

Thus, the Board concludes that the rating schedule does not 
provide a basis for a higher disability evaluation for the 
veteran's service-connected left knee disability.  

The combined 40 percent disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for the knee disability.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  The record, however, does not establish a basis 
to support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does show that the veteran 
has required two arthroscopes and a high tibial osteotomy for 
his left knee disability, all prior to December 1997.  In 
addition, Dr. Wheeler's office notes indicate that hardware 
was removed from the knee sometime between May 14 and June 2, 
1998.  However, the Board finds no evidence of prolonged 
convalescence from these procedures, and does not find the 
amount of hospitalization to be so unusual as to necessitate 
an extraschedular rating.  The Board acknowledges that the 
veteran's left knee disability, most notably knee pain and 
swelling, has had some impact on his daily activities, and 
that he is presently unemployed.  However, the Board does not 
find that his knee disability, as such, has created marked 
interference with his employment so as to require 
extraschedular consideration.  The record indicates that the 
veteran was found medically unfit for retention in the 
National Guard in 1997, and was discharged from the National 
Guard, effective February 1, 1998.  Consequently, he was 
terminated from his employment as a technician effective 
March 3, 1998, as his membership in the National Guard was 
apparently a condition of employment.  The veteran has not, 
however, indicated how his left knee disability would 
otherwise present marked interference with employment.  For 
the reasons noted above, the Board concludes that the 
impairment resulting from this disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

A higher disability evaluation for the service connected 
arthritis, left knee, status post high tibial osteotomy, 
currently rated 40 percent disabling, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

